Citation Nr: 0008074	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-00 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
subluxation, left knee, status post surgical repair with 
degenerative changes.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to April 
1988.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has degenerative changes in his left knee, 
normal extension and flexion to 104 degrees.  There is no 
objective evidence of pain on motion or lateral instability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for subluxation, left knee, status post surgical repair with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the rating 
initially assigned the veteran's right knee disability does 
not reflect the severity of his right knee symptomatology.  
The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim, and if so, 
whether VA has properly assisted him in the development of 
his claim.  Based on the veteran's dissatisfaction with the 
initial rating assigned by the RO, the Board finds that the 
veteran has presented a claim that is well grounded.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board also finds that the VA has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required under 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7.  Where an award of service connection for a disability 
has been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings can be assigned 
for separate periods of time based on the facts found.  In 
other words, the evaluations may be "staged."  Fenderson, 
12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The Office of VA General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 

The RO rated the veteran's left knee disorder as 10 percent 
disabling pursuant to Diagnostic Code (DC) 5257.  Under DC 
5257, which governs ratings of knee impairments, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability and a 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.

Other DCs that are pertinent to the veteran's left knee claim 
include 5260 and 5261.  Under DC 5260, a zero percent rating 
is warranted if flexion of the leg is limited to 60 degrees.  
A 10 percent rating is warranted if flexion is limited to 45 
degrees, and a 20 percent rating is warranted if flexion of 
the leg is limited to 30 degrees.  A 30 percent rating is 
warranted if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a zero percent rating is warranted if 
extension of the leg is limited to 5 degrees.  A 10 percent 
rating is warranted if extension is limited to 10 degrees.  A 
20 percent rating is warranted if extension of the leg is 
limited to 15 degrees.  A 30 percent rating is warranted if 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted if extension is limited to 30 degrees.  A 50 
percent rating is warranted if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

On examination of the left knee in March 1997, the veteran 
complained of occasional aching in his knee and reported 
having pain in the left knee with squatting.  Examination of 
the left knee revealed no deformity and no swelling.  
Extension was to 0 degrees and flexion was to 120 degrees.  
X-rays of the veteran's knees taken in March 1997 revealed 
postoperative changes in the region of the anterior tubercle 
of the left knee and degenerative changes of the lateral 
compartment of the left knee joint.

At a VA examination in October 1997, the veteran stated that 
he had pain, weakness and giving away of his left knee and on 
occasion, he noticed some redness in the region of his scar.  
He stated that prolonged walking or standing aggravated his 
left knee, and that at that time he experienced pain in his 
knee.  He stated that walking down an incline or going down 
stairs was when his left knee was most apt to give away or 
buckle.  The veteran treated his knee with Motrin and 
Ibuprofen.  He stated that about once a month, he had a 
problem with his left knee buckling.  His knee remained sore 
for two or three days thereafter.  The examiner reported that 
the veteran did not use a brace, cane, or crutches.  Physical 
examination of the left knee showed that the lateral 
collateral ligaments and the cruciate ligaments were intact.  
The veteran did not have joint effusion.  The knee did not 
have instability.  The quadriceps muscle measurement revealed 
one inch of atrophy when compared with the right knee.  The 
veteran had a five inch scar, which was longitudinal, located 
on the anterior knee.  The upper pole of the incision was at 
the level of the patella.  Extension of the left knee was 
zero degrees and flexion was 110 degrees.  There is no pain 
with motion even though he did have decreased motion.  His 
gait was normal.  The examiner diagnosed status post surgery 
for repair of dislocation of the left patella, degenerative 
changes of the lateral compartment of the left knee, and 
atrophy of the left quadriceps.

On VA fee basis examination in April 1998, the veteran 
reported that he had occasional stiffness, aching, and 
difficulty getting out of a chair.  He indicated that he did 
not use a cane or knee brace, and was reportedly not taking 
any medication.  He indicated that he was employed as the 
manager of a restaurant.  On examination of the left knee, 
the examiner noted that the veteran had an obvious surgical 
scar that was well-healed.  There was an increase in soft 
tissue at the distal patella, which was nontender.  The 
examiner reported that with palpation of the knee there was 
no tenderness.  She indicated that there was no effusion and 
that the patella was well-aligned.  With range of motion, the 
veteran had obvious crepitus of the patella, left greater 
than right.  The strength at hip flexion was 4+/5 on the 
left.  Knee extension and dorsiflexion was 5/5 bilaterally.  
Range of motion revealed full extension of the knees 
bilaterally.  Left flexion was 104 degrees as compared to 120 
degrees on the right.  She reported that the veteran did have 
difficulty with full flexion.  The veteran was independent 
with transfers and he did not have an abnormal gait.  The 
examiner indicated that there was no medial or lateral 
instability of the knee and her impression was degenerative 
arthritis of the knee.  

The Board has reviewed this medical evidence and it concludes 
that the veteran's left knee disorder is not reflective of an 
initial rating in excess of 10 percent under DC 5257.  In 
this regard, neither the VA examiner nor the fee basis 
examiner characterized the symptoms of the left knee disorder 
as "moderate."  Neither examiner stated that there was 
recurrent subluxation of the veteran's left knee, and both 
examiners stated that there was no instability.  The veteran 
has reported that he has giving away in his left knee about 
once a month and pain on motion.  However, on October 1997 VA 
examination, lateral collateral and cruciate ligaments were 
intact.  The veteran does not have effusion of the knee and 
the medical examiners have stated that he has a normal gait.  
On April 1998 examination, the examiner reported that the 
veteran's patella is well aligned.  In summary, because there 
is no evidence of recurrent subluxation or lateral 
instability, the criteria for a higher initial evaluation in 
excess of 10 percent for a left knee disorder have not been 
met.

Furthermore, the veteran is not entitled to a higher initial 
evaluation under DC's 5260 and 5261 in light of the 
documented range of motion of his left knee.  According to 
the medical evidence of record, the veteran does not have any 
decreased ability to extend his knee.  Extension of his left 
knee was to zero degrees in October 1997; in April 1998, 
extension of the knee was normal.  Moreover, because the 
veteran's limitation of flexion is less than 60 degrees, he 
is not even entitled to a noncompensable evaluation under DC 
5260.  As the veteran does not meet the requirements for a 
noncompensable evaluation under either DC 5260 or DC 5261, 
the Board will not apply a separate evaluation where there is 
evidence of arthritis and instability.  See VAOPGCPREC 9-98 
and 23-97.  The Board has also considered a separate 
evaluation under DC 5003 and 38 C.F.R. § 4.59, but the VA 
examiner in October 1997 reported that the veteran did not 
have pain on motion although there was some decreased 
flexion.  A rating in excess of 10 percent is also not 
warranted under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995), because pain on use was not 
objectively confirmed during the VA examination or the 
examination in April 1998.  The Board finds that the 10 
percent evaluation clearly contemplates any additional 
functional impairment that may result from the veteran's 
service-connected left knee disorder based on the findings of 
some limitation of flexion and atrophy.

With regard to the scar on the anterior portion of the 
veteran's left knee, the Board notes that the veteran has 
reported some occasional redness.  The Board notes that under 
DC 7804, a 10 percent rating is warranted for scars that are 
superficial, tender and painful on objective demonstration.  
To be assigned a higher rating for scars that are not the 
result of a burn, the evidence must establish that the scars 
either severely disfigure the head, face or neck, or cause 
functional limitation of the part affected.  38 C.F.R. 
§ 4.118, DCs 7800, 7804, 7805.  The medical evidence shows 
that the scar is not tender and painful on objective 
demonstration and there is no evidence of limitation of 
function of the knee due to scarring.  Thus, these codes do 
not provide a basis for a higher evaluation.  

Finally, the Board also recognizes that the veteran has 
requested an advisory independent medical opinion, adequate 
reasons and bases, and a thorough and contemporaneous 
examination.  According to VA regulation, an opinion of an 
independent medical expert may be obtained in cases where the 
medical issue under consideration is of such medical 
complexity or controversy as to justify soliciting an opinion 
from an independent medical expert.  38 C.F.R. §§ 3.328, 
20.901.  In this case, the Board finds that the issue is 
neither complex nor controversial as to justify the 
solicitation of an opinion from an independent medical 
expert.  Moreover, these are ancillary issues to the 
veteran's underlying claim, and may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issues by the agency of original jurisdiction.  See 
38 C.F.R. § 3.328.  The adequacy of the reasons and bases of 
a decision denying a benefit may be contested only as a part 
of an appeal on the merits of the decision rendered on the 
primary issues.


ORDER

Entitlement to an initial rating for subluxation, left knee, 
status post surgical repair with degenerative changes in 
excess of 10 percent is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

